                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                      Plaintiff,

       v.
                                                             Case No. 20-C-1160
VANDELAY GROUP, LLC,
VANDELAY OAKLAND, LLC,                                       JURY TRIAL DEMANDED
SIGMA COMMERCIAL, LLC,
and JEFFREY KOENIG,

                      Defendants.


                                         COMPLAINT



       The United States of America brings this action to enforce Title VIII of the Civil Rights

Act of 1968, as amended by the Fair Housing Amendments Act of 1988 (“Fair Housing Act”),

42 U.S.C. §§ 3601-3631. This action is brought on behalf of Sydneye Olkowski and Olkowski’s

partner, Eric Plumb, who suffered discrimination on account of Olkowski’s disability by

Defendants Vandelay Group, LLC, Vandelay Oakland, LLC, Sigma Commercial, LLC and

Jeffrey Koenig. 42 U.S.C. § 3612(o)(1). The United States seeks injunctive and declaratory

relief, as well as monetary damages, the basis for which is alleged as follows:

                            I.      JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and 1345 and

42 U.S.C. § 3612(o)(1).

       2.      Venue is proper under 28 U.S.C. § 1391(b), because the events giving rise to the

claims alleged herein occurred in the Eastern District of Wisconsin.




            Case 2:20-cv-01160-NJ Filed 07/28/20 Page 1 of 9 Document 1
                            II.      PARTIES AND SUBJECT PROPERTY

         3.       Sydneye Olkowski 1 has a disability within the meaning of 42 U.S.C. § 3602(h) 2.

Olkowski has depression and anxiety disorders. Olkowski’s disability limits their major life

activities, including the ability to leave home and interact with others.

         4.       Olkowski has a disability-related need for a dog (at times referred to as a “service

dog,” “assistance dog” or “emotional support animal”). Olkowski’s assistance dog ameliorates

the effects of Olkowski’s disability by alleviating mental distress and pain, calming Olkowski,

improving Olkowski’s mood, and motivating Olkowski to participate in activities of daily life.

         5.       Eric Plumb is Olkowski’s partner and resided with Olkowski at all times material

to this Complaint.

         6.       Defendant Jeffrey Koenig, individually and through his companies, owns and

operates several residential rental properties in the Milwaukee area, including 2627 N. Oakland

Avenue, Milwaukee, WI 53211 (“subject property”). The subject property is a “dwelling” as

defined by 42 U.S.C. § 3602(b). The subject property is a duplex. Defendant Koenig does not

live at the subject property and did not do so at any time during the events that give rise to this

Complaint.

         7.       Defendant Sigma Commercial, LLC, which Defendant Koenig owned and

controlled at all times relevant to this Complaint, is the parent company of Defendant Vandelay

Group, LLC and Defendant Vandelay Oakland, LLC.




1
  Consistent with their preferences, the United States will use they/their pronouns when referring to Olkowski
throughout this Complaint.

2
 The FHA uses the term “handicap,” see 42 U.S.C. § 3602(h), but consistent with modern usage, the government
uses the term “disability” in this Complaint.

                                                         2

              Case 2:20-cv-01160-NJ Filed 07/28/20 Page 2 of 9 Document 1
       8.      Defendant Vandelay Group, LLC, which Defendant Koenig owned and controlled

at all times relevant to this Complaint, is the management entity that leases and services the

rental properties owned and controlled by Defendant Koenig and his companies.

       9.      Defendant Vandelay Oakland, LLC, which Defendant Koenig owned and

controlled at all times relevant to this Complaint, owned the subject property.

                              III.    FACTUAL ALLEGATIONS

       10.     Olkowski has received professional treatment for mental-health disabilities since

at least the beginning of 2016.

       11.     Since July 2016, Olkowski has used an assistance dog, Kayla, to ameliorate the

symptoms of those disabilities. Kayla is a shorthaired, mixed-breed dog which Olkowski

adopted from a rescue organization.

       12.     In the fall of 2016, Olkowski’s therapist, Amy Schwabe, MS, LPC, determined

that Kayla ameliorated the effects of Olkowski’s disability. Schwabe discussed with Olkowski

Kayla’s positive impact and prescribed Kayla as an emotional support animal to assist in

ameliorating Olkowski’s symptoms.

       13.     In April 2017, Olkowski and Plumb began searching for a new apartment in the

neighborhood near the University of Wisconsin-Milwaukee.

       14.     On April 18, 2017, Olkowski and Plumb saw an advertisement on craigslist.org,

listing the subject property. Plumb called the telephone number listed in the advertisement and

spoke with Defendant Koenig to schedule a showing.

       15.     On April 19, 2017, Olkowski and Plumb met Defendant Koenig at the subject

property. The tour of the subject property concluded with Olkowski and Plumb expressing




                                                 3

             Case 2:20-cv-01160-NJ Filed 07/28/20 Page 3 of 9 Document 1
interest in renting the unit. Defendant Koenig directed them to fill out an online application to

rent the unit.

        16.      Later that day, Olkowski and Plumb filled out an application online and paid a

$20 per person application fee.

        17.      Again, on that same day, April 19, 2017, Defendant Koenig e-mailed Olkowski

and Plumb to tell them that that he had approved their application to rent the subject property.

Defendant Koenig included a link to a lease agreement, which included the specific rental terms

for the subject property, and told Olkowski and Plumb that they could sign the lease to rent the

subject property.

        18.      Defendants’ lease agreement contained both a “No Pets” provision and a “No Pets

Allowed” provision. The “No Pets” provision provided: “NO PETS of any kind (including cats,

dogs, fish and insects) are allowed in the Unit or on the Property at any time, unless required by

federal or Wisconsin law in certain very limited circumstances.” (emphasis in original). The “No

Pets Allowed” provision provided: “There are no pets whatsoever allowed in the Unit or on the

Property at any time.” The lease agreement also provided that a violation of the “No Pets”

and/or “No Pets Allowed” provision would subject Olkowski and Plumb to “a $250 penalty for

each offense,” as well as other potential fees and termination of the lease.

        19.      The lease agreement failed to identify the “very limited circumstances” for which

Defendants would make an exception to the “No Pets” provision and did not contain an explicit

exception to the “No Pets” or “No Pets Allowed” provisions for service animals or assistance

animals for individuals with a disability. The lease agreement also did not contain a reasonable

accommodation policy or procedures related to seeking lease modifications due to disability-

related needs.



                                                 4

              Case 2:20-cv-01160-NJ Filed 07/28/20 Page 4 of 9 Document 1
       20.     Olkowski and Plumb decided to rent the subject property. At the encouragement

of their parents, however, they decided to look at another unit before signing the lease.

Accordingly, later on April 19, 2017, Olkowski and Plumb sought to view another property that

was advertised for rent on craigslist.com. This property was located on East Bradford Avenue

and it, too, was owned and managed by Defendants.

       21.     When Olkowski and Plumb inquired about the East Bradford property, Defendant

Koenig stated there was no need for Olkowski and Plumb to complete a new application or pay

additional fees.

       22.     Olkowski and Plumb then scheduled an appointment to tour the East Bradford

property the next day.

       23.     On April 20, 2017, Olkowski and Plumb toured the East Bradford property with

Defendant Koenig.

       24.     During the showing, Olkowski and Plumb informed Defendant Koenig of

Olkowski’s disability, of the existence of Olkowski’s emotional support animal, and of their

need for an accommodation to any policy prohibiting animals in Defendants’ properties.

       25.     Plumb offered to furnish documentation in support of the accommodation request.

       26.     During the showing on April 20, 2017, Defendant Koenig responded to the

request for an accommodation by stating that Olkowski and Plumb would need to perform an

allergy test on their assistance dog, Kayla, to determine if Kayla was hypoallergenic. Defendant

Koenig stated that his doctor could conduct the allergy test and indicated the test would be

expensive. Defendant Koenig further stated that unless the dog was hypoallergenic, the chances

of passing the allergy testing were slim.




                                                 5

             Case 2:20-cv-01160-NJ Filed 07/28/20 Page 5 of 9 Document 1
       27.     Defendant Koenig added that they should not sign the lease he had sent them until

the allergy test on the dog had been completed successfully.

       28.     In an email dated April 27, 2017, Defendant Koenig rescinded his offer to have

Olkowski’s assistance animal tested by his doctor for allergens, claiming that his provider would

not allow “comfort animals” in the hospital. Defendant Koenig further stated that no dogs are

hypoallergenic in any event, suggesting that having the dog tested elsewhere would be fruitless.

       29.     In his April 27th email, Defendant Koenig did not propose any alternative

accommodations. Indeed, Defendant Koenig did not engage with Olkowski and Plumb to

discuss any accommodations (other than his retracted offer to have Kayla subjected to an allergy

test) at any time during their discussions and emails concerning the subject property.

       30.     In his April 27th email, Defendant Koenig further stated that it was “not fair” for

Olkowski and Plumb to seek an accommodation permitting Kayla’s presence in the subject

property. Defendant Koenig concluded that “there are plenty of options in this city that are set

up exactly for your needs” and “wish[ed] them the best of luck” in finding another rental

property. Defendant Koenig thus withdrew his prior offer to rent the subject property to

Olkowski and Plumb.

       31.     Olkowski and Plumb thus were forced to look for alternative housing.

       32.     As a result of Defendants’ discriminatory acts, Olkowski and Plumb have suffered

harm including, but not limited to, loss of a housing opportunity, emotional distress,

inconvenience, and monetary costs associated with securing alternative housing.

                             IV.    OLKOWSKI’S COMPLAINT

       33.     On or about January 18, 2018, Olkowski filed a complaint of discrimination

against Defendant Jeffrey Koenig and his companies, Vandelay Group, LLC and Sigma



                                                 6

             Case 2:20-cv-01160-NJ Filed 07/28/20 Page 6 of 9 Document 1
Commercial, LLC, with HUD, pursuant to the Fair Housing Act. On February 27, 2020, the

complaint was amended to add Defendant Vandelay Oakland, LLC as a respondent.

          34.     Pursuant to 42 U.S.C. § 3610(a) and (b), the Secretary of HUD conducted and

completed an investigation of the complaint, attempted conciliation without success, and

prepared a final investigative report.

          35.     Based upon the information gathered in the investigation, the Secretary, pursuant

to 42 U.S.C. § 3610(g)(1), determined that reasonable cause existed to believe that illegal

discriminatory housing practices had occurred. Therefore, on June 12, 2020, the Secretary

issued a Charge of Discrimination, pursuant to 42 U.S.C. § 3610(g)(2)(A), charging Defendants

with engaging in discriminatory practices in violation of the Fair Housing Act.

          36.     On June 29, 2020, Olkowski timely elected to have the claim asserted in HUD’s

Charge of Discrimination resolved in a civil action pursuant to 42 U.S.C. § 3612(a).

          37.     On July 5, 2020, the Administrative Law Judge assigned to the case issued a

Notice of Election to Proceed in United States Federal District Court and terminated the

administrative proceedings on Olkowski’s complaint.

          38.     Following the Notice of Election, the Secretary of HUD authorized the Attorney

General to commence a civil action, pursuant to 42 U.S.C. § 3612(o).

                           V.     FAIR HOUSING ACT VIOLATIONS

          39.     Defendants, through the actions described above, have violated the Fair Housing

Act by:

                  a.     Discriminating in the rental of and denying a dwelling to Olkowski and

                         Plumb because of Olkowski’s disability, in violation of 42 U.S.C. §

                         3604(f)(1)(A);



                                                   7

                Case 2:20-cv-01160-NJ Filed 07/28/20 Page 7 of 9 Document 1
               b.     Imposing discriminatory rental terms or conditions because of Olkowski’s

                      disability, in violation of 42 U.S.C. § 3604(f)(2); and

               c.     Refusing to make reasonable accommodations in the rules, policies,

                      practices, or services, when such accommodations were necessary to

                      afford Olkowski and Plumb an equal opportunity to use and enjoy a

                      dwelling, in violation of 42 U.S.C. § 3604(f)(3)(B).

        40.    Olkowski and Plumb have suffered damages as a result of Defendants’ Fair

Housing Act violations. They are “aggrieved persons” within the meaning of the Fair Housing

Act, 42 U.S.C. § 3602(i).

       41.     Defendants’ discriminatory actions were intentional, willful, and/or taken in

disregard of the federally protected rights of Olkowski and Plumb.

WHEREFORE, the United States requests entry of an ORDER that:

       1.      Declares that Defendants’ conduct, as alleged herein, violates the Fair Housing

Act;

       2.      Enjoins Defendants, and all other persons in active concert or participation with

them, from:

               a.     Discriminating in the rental of, or otherwise making unavailable or

                      denying, dwellings to renters because of disability;

               b.     Discriminating against any person in the terms, conditions, or privileges of

                      the rental of a dwelling, or in the provision of services or facilities in

                      connection with such dwelling, because of disability;

               c.     Failing or refusing to make reasonable accommodations as required by 42

                      U.S.C. § 3604(f)(3)(B);



                                                 8

             Case 2:20-cv-01160-NJ Filed 07/28/20 Page 8 of 9 Document 1
               d.      Failing or refusing to take such affirmative steps as may be necessary to

                       prevent the recurrence of any discriminatory conduct in the future and to

                       eliminate, to the extent practicable, the effects of their discriminatory

                       conduct, including implementing policies and procedures to ensure that no

                       applicants or residents of their properties are discriminated against

                       because of disability; and

               e.      Failing or refusing to take such affirmative steps as may be necessary to

                       restore, as nearly as practicable, Olkowski and Plumb to the position they

                       would have been in but for the discriminatory conduct.

       3.      Awards monetary damages to Olkowski and Plumb, pursuant to 42 U.S.C. §§

3612(o)(3) and 3613(c)(1).

       The United States hereby demands a trial by jury in this matter, as provided by Rule 38 of

the Federal Rules of Civil Procedure. The United States further requests such additional relief as

the interests of justice may require.

Dated this ___ day of July, 2020, at Milwaukee, Wisconsin.


                                                        MATTHEW D. KRUEGER
                                                        United States Attorney

                                              By:       /s/ Maura S. Flaherty

                                                        MAURA S. FLAHERTY
                                                        MICHAEL A. CARTER
                                                        Assistant United States Attorney
                                                        Eastern District of Wisconsin
                                                        WI State Bar No. 1117541
                                                        WI State Bar No. 1090041
                                                        517 East Wisconsin Avenue
                                                        Milwaukee, WI 53202
                                                        (414) 297-1717
                                                        Fax: (414) 297-4394
                                                        Maura.Flaherty@usdoj.gov
                                                        michael.a.carter@usdoj.gov

                                                    9

            Case 2:20-cv-01160-NJ Filed 07/28/20 Page 9 of 9 Document 1
JS 44 (Rev. 08/18)                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
Place an “X” in the appropriate box (required):             Green Bay Division               Milwaukee Division
I. (a) PLAINTIFFS                                                                                           DEFENDANTS
                                                                                                           Vandelay Group, LLC, Vandelay Oakland, LLC,
United States of America                                                                                   Sigma Commercial, LLC, and Jeffrey Koenig

   (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant                Milwaukee
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
      United States Attorney's Office - Maura S. Flaherty, Michael A. Carter                               Thomas Cabush
      517 E. Wisconsin Avenue, Milwaukee, WI 53202                                                         11270 West Park Place, 5th Floor
      414-297-1700                                                                                         Milwaukee, WI 414-577-4000
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                              and One Box for Defendant)
  1    U.S. Government                 3   Federal Question                                                                     PTF         DEF                                             PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                        Citizen of This State           1               1     Incorporated or Principal Place          4       4
                                                                                                                                                          of Business In This State

  2    U.S. Government                 4   Diversity                                              Citizen of Another State             2          2     Incorporated and Principal Place            5        5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                  Citizen or Subject of a              3          3     Foreign Nation                              6        6
                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                     Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                               FORFEITURE/PENALTY                          BANKRUPTCY                      OTHER STATUTES
  110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY               625 Drug Related Seizure              422 Appeal 28 USC 158               375 False Claims Act
  120 Marine                          310 Airplane                    365 Personal Injury -              of Property 21 USC 881            423 Withdrawal                      376 Qui Tam (31 USC
  130 Miller Act                      315 Airplane Product                Product Liability          690 Other                                 28 USC 157                          3729(a))
  140 Negotiable Instrument                Liability                  367 Health Care/                                                                                         400 State Reapportionment
  150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                     410 Antitrust
      & Enforcement of Judgment            Slander                        Personal Injury                                                  820 Copyrights                      430 Banks and Banking
  151 Medicare Act                    330 Federal Employers’              Product Liability                                                830 Patent                          450 Commerce
  152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                                835 Patent - Abbreviated            460 Deportation
       Student Loans                  340 Marine                          Injury Product                                                       New Drug Application            470 Racketeer Influenced and
       (Excludes Veterans)            345 Marine Product                  Liability                                                        840 Trademark                           Corrupt Organizations
  153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                        LABOR                        SOCIAL SECURITY                     480 Consumer Credit
      of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud                710 Fair Labor Standards              861 HIA (1395ff)                    485 Telephone Consumer
  160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending               Act                               862 Black Lung (923)                    Protection Act
  190 Other Contract                      Product Liability           380 Other Personal             720 Labor/Management                  863 DIWC/DIWW (405(g))              490 Cable/Sat TV
  195 Contract Product Liability      360 Other Personal                  Property Damage                Relations                         864 SSID Title XVI                  850 Securities/Commodities/
  196 Franchise                           Injury                      385 Property Damage            740 Railway Labor Act                 865 RSI (405(g))                        Exchange
                                      362 Personal Injury -               Product Liability          751 Family and Medical                                                    890 Other Statutory Actions
                                          Medical Malpractice                                            Leave Act                                                             891 Agricultural Acts
      REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS              790 Other Labor Litigation            FEDERAL TAX SUITS                   893 Environmental Matters
  210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:                 791 Employee Retirement               870 Taxes (U.S. Plaintiff           895 Freedom of Information
  220 Foreclosure                     441 Voting                      463 Alien Detainee                 Income Security Act                    or Defendant)                      Act
  230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                                871 IRS—Third Party                 896 Arbitration
  240 Torts to Land                   443 Housing/                        Sentence                                                              26 USC 7609                    899 Administrative Procedure
  245 Tort Product Liability              Accommodations              530 General                                                                                                  Act/Review or Appeal of
  290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty                  IMMIGRATION                                                               Agency Decision
                                          Employment                  Other:                         462 Naturalization Application                                            950 Constitutionality of
                                      446 Amer. w/Disabilities -      540 Mandamus & Other           - Other Immigration
                                                                                                     465                                                                           State Statutes
                                          Other                       550 Civil Rights                   Actions
                                      448 Education                   555 Prison Condition
                                                                      560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement

V. ORIGIN (Place an “X” in One Box Only)
  1 Original            2 Removed from                      3      Remanded from               4 Reinstated or              5 Transferred from             6 Multidistrict                 8 Multidistrict
     Proceeding            State Court                             Appellate Court               Reopened                     Another District               Litigation - Transfer           Litigation -
                                                                                                                              (specify)                                                      Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                        42 U.S.C. 3601-3631
VI. CAUSE OF ACTION
                                       Brief description of cause:
                                        Discriminating in the rental of and denying a dwelling because of disability
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                          DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                                                              JURY DEMAND:               Yes         No
VIII. RELATED CASE(S)
      IF ANY                               (See instructions):
                                                                    JUDGE                                                                  DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
07/28/2020                                                            s/ Maura S. Flaherty
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT               APPLYING IFP            JUDGE           MAG. JUDGE
                                   Case 2:20-cv-01160-NJ   Filed 07/28/20 Page  1 of 2 Document 1-1
               Print                               Save As...                                                                                                                     Reset
JS 44 Reverse (Rev. 08/18)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.




                             Case 2:20-cv-01160-NJ Filed 07/28/20 Page 2 of 2 Document 1-1
